DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 07/30/2021 is acknowledged.
3.	Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/30/2021.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-3, 6, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Foster (UK 2,104,634 A).  (This reference is available in the IDS filed on 06/16/2020).
Regarding to claim 1, Foster discloses a method of controlling a temperature of a decoating system with a cooling system, the method comprising:
measuring a temperature (temperature recorders (TR) 37, 40) within a piece of equipment of the decoating system (Fig 1, page 2);
measuring a coolant characteristic (34) of a coolant (water) dispensed by a sprayer of the cooling system into the piece of equipment of the decoating system and received the measured coolant characteristic (Fig 1, page 2);
using a coolant control device (actuator valve 32) to adjust the coolant (water) characteristic based on at least one of the measured temperature or the measured coolant characteristic such that the coolant system provide at least one of a desired temperature of a desired coolant characteristic with the coolant (Fig 1, page 2-3).
Regarding to claim 2, Foster discloses the coolant characteristic comprises at least one of pressure of the coolant, a fluid flow rate of the coolant (pages 20 linens 40-50, fig 1).

Regarding to claim 6, Foster discloses a piece of equipment comprising at least of one of a kiln (10), an afterburner (16) and a duct (17, 18) between the afterburner (16) and kiln (10) of the decoating system (Fig 1, page 2).
Regarding to claim 8, Foster discloses a method of controlling a temperature of a decoating system with a cooling system, the method comprising: 
measuring a temperature (temperature recorders (TR) 37, 40) within a piece of equipment of the decoating system; 
measuring a characteristic the cooling system in the piece of equipment of the decoating system and receiving the measured characteristic (Fig 1, reference 34; page 2); 
and controlling the cooling system to adjust the characteristic based on at least one of the measured temperature or the measured characteristic such that the cooling system provides at least one of a desired temperature or a desired characteristic (Fig 1, reference 32 ;page 2).
Regarding to claim 9, Foster discloses the characteristic is a coolant characteristic, and wherein controlling the cooling system comprises using a coolant control device (32) to adjust the coolant characteristic based on at least one of the measured temperature and the 
Regarding to claim 10, Foster discloses the characteristic is a gas characteristic in a piece of equipment, and wherein the piece of equipment comprises a kiln (10) of the decoating system (Fig 1, page 2, oxygen analyzer 28).
	Regarding to claim 11, Foster discloses wherein the gas characteristic is an oxygen level within the kiln (10), and wherein controlling the cooling system comprises controlling an oxygen control system of the cooling system based on at least one of the measured temperature or the measured oxygen level such that the cooling system provides at least one of the desired temperature or a desired oxygen level (Fig 1, oxygen analyzer 28, page 2; Foster’s claim 14).


7.	Claim(s) 1-3, 5-6, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gitman et al. (CA 1,333,973) (This reference is available in the IDS filed on 06/16/2020).
Regarding to claim 1, Gitman discloses a method of controlling a temperature of a decoating system with a cooling system, the method comprising:
measuring a temperature (thermocouples 20) within a piece of equipment of the decoating system (Fig 1 reference 19-20; 28-29);
measuring a coolant characteristic  of a coolant (water or steam or air) dispensed by a sprayer of the cooling system into the piece of equipment of the decoating system and received the measured coolant characteristic (Fig 1, reference 38-41, page 20 page 32, page 34);

Regarding to claim 2, Gitman discloses the coolant characteristic comprises at least one of pressure of the coolant, a fluid flow rate of the coolant (Fig 1, reference 38).
Regarding to claim 3, Gitman discloses the coolant characteristic is a fluid flow rate of the coolant, wherein the coolant control device is a control valve (38, 41, 45, 51) that selectively enables fluid flow of the coolant to the sprayer, and wherein adjusting the coolant control device comprises selectively positioning the control valve at a position from a fully closed position to a fully open position to control the fluid flow rate based on the measured temperature and the measured fluid flow rate (Fig 1, page 20, 30).
Regarding to claim 5, Gitman discloses the coolant characteristic (38) is a fluid pressure of the coolant, wherein the coolant control device is a pressure control device (34), and wherein adjusting the coolant control device comprises selectively controlling the fluid pressure of the coolant with the pressure control device based on the measured temperature and the measured fluid pressure (fig 1, page 20, page 28-30)
Regarding to claim 6, Gitman discloses a piece of equipment comprising at least of one of a kiln (1), an afterburner (2) and a duct (5) between the afterburner (2) and kiln (1) of the decoating system (Fig 1).
Regarding to claim 8, Gitman discloses a method of controlling a temperature of a decoating system with a cooling system, the method comprising: 

measuring a characteristic the cooling system in the piece of equipment of the decoating system and receiving the measured characteristic (Fig 1, reference 38); 
and controlling the cooling system to adjust the characteristic based on at least one of the measured temperature or the measured characteristic such that the cooling system provides at least one of a desired temperature or a desired characteristic (Fig 1, reference 34, 38-41, cooling water).
Regarding to claim 9, Gitman discloses the characteristic is a coolant characteristic, and wherein controlling the cooling system comprises using a coolant control device (34) to adjust the coolant characteristic based on at least one of the measured temperature and the measured coolant characteristic such that the cooling system provides at least one of the desired temperature or a coolant with a desired coolant characteristic (Fig 1, pages 19-20, 28-29).
Regarding to claim 10, Gitman discloses the characteristic is a gas characteristic in a piece of equipment, and wherein the piece of equipment comprises a kiln (1) of the decoating system (Fig 1, reference 38, 39).
	Regarding to claim 11, Gitman discloses wherein the gas characteristic is an oxygen level within the kiln (1), and wherein controlling the cooling system (34) comprises controlling an oxygen control system of the cooling system based on at least one of the measured temperature or the measured oxygen level such that the cooling system provides at least one of the desired temperature or a desired oxygen level (Fig 1, Gitman’s claim 1; page 20-30).
.

8.	Claim(s) 1-4, 6-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al. (US 2018/0339316 A1) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


measuring a temperature  within a piece of equipment of the decoating system (Fig 2, Fig 3, Fig 4);
measuring a coolant characteristic  of a coolant  dispensed by a sprayer of the cooling system into the piece of equipment of the decoating system and received the measured coolant characteristic (Fig 2, 3, Fig 4)
using a coolant control device to adjust the coolant characteristic based on at least one of the measured temperature or the measured coolant characteristic such that the coolant system provide at least one of a desired temperature of a desired coolant characteristic with the coolant (Fig 3-Fig 4, 0028-0031, 0053-0057).
	Regarding to claim 2, Son discloses the coolant characteristic comprises at least one of fluid flow rate of the coolant and spray angle of the coolant (Fig 2-4, paragraph 0028).
Regarding to claim 3, Son discloses the coolant characteristic is a fluid flow rate of the coolant, wherein the coolant control device is a control valve (38, 41, 45, 51) that selectively enables fluid flow of the coolant to the sprayer, and wherein adjusting the coolant control device comprises selectively positioning the control valve at a position from a fully closed position to a fully open position to control the fluid flow rate based on the measured temperature and the measured fluid flow rate (paragraph 0038, 0042, 0052, 0053, 0055, 0057, 0079; Son’s claim 12
Regarding to claim 4, Son discloses adjusting the coolant control device comprises positioning the control valve such that the fluid flow rate is from a minimum fluid flow rate to a 
Regarding to claim 6, Son discloses the piece of equipment comprises at least one of a kiln (102), an afterburner (106) and a duct between the afterburner (106) and the kiln (102) (see Fig 1).
Regarding to claim 7, Son discloses the coolant characteristic is a spray angle of the coolant, wherein the coolant control device is a nozzle of the sprayer, and wherein adjusting the coolant control device comprises selectively positioning the nozzle to adjust the spray angle based on the measured temperature and the measured spray angle.  Ge discloses a coolant control device being a nozzle of a sprayer and adjusting the coolant control device comprises selectively positioning the nozzle to adjust the spray angle based on the measured temperature and the measured spray angle (Fig 1, paragraph 0028).

Regarding to claim 8, Son discloses a method of controlling a temperature of a decoating system with a cooling system, the method comprising: 
measuring a temperature (thermocouple 20) within a piece of equipment of the decoating system (Fig 1-fig 4);
measuring a characteristic the cooling system in the piece of equipment of the decoating system and receiving the measured characteristic (Fig 2-4; 
and controlling the cooling system to adjust the characteristic based on at least one of the measured temperature or the measured characteristic such that the cooling system 
Regarding to claim 9, Son discloses the characteristic is a coolant characteristic, and wherein controlling the cooling system comprises using a coolant control device to adjust the coolant characteristic based on at least one of the measured temperature and the measured coolant characteristic such that the cooling system provides at least one of the desired temperature or a coolant with a desired coolant characteristic (Fig 2-Fig 4, Fig 7-fig 8).
Regarding to claim 10, Son discloses the characteristic is a gas characteristic in a piece of equipment, and wherein the piece of equipment comprises a kiln (102) of the decoating system (Fig 1-Fig 5).
	Regarding to claim 11, Son discloses wherein the gas characteristic is an oxygen level within the kiln (1), and wherein controlling the cooling system comprises controlling an oxygen control system of the cooling system based on at least one of the measured temperature or the measured oxygen level such that the cooling system provides at least one of the desired temperature or a desired oxygen level (paragraph 0045, 0049, 0068, 0087).
	Regarding to claim 12, Son discloses the gas characteristic is an organic concentration within the kiln, and wherein controlling the cooling system comprises controlling an organics control system of the cooling system based on at least one of the measured temperature of the measured organic concentration such that the cooling system provides at least one of the desired temperature or a desired organic concentration (paragraph 0024, 0026-0027, 0036, 0082; Son’s claim 15).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (UK 2,104,634 A1) as applied to claims  1-3, 6, 8-11 above, and further in view of Ge et al. (CN 102851416 A1).  Note: (This reference is available in the IDS filed on 06/16/2020).
	Regarding to claim 4, Foster fails to disclose adjusting the coolant control device comprises positioning the control valve such that the fluid flow rate is from a minimum fluid flow rate to a maximum fluid flow rate based on the measured temperature and the measured fluid flow rate, and wherein the minimum fluid flow rate is greater than 0.0 L/min.  However, 
	Regarding to claim 7, Foster fail to disclose or suggest the coolant characteristic is a spray angle of the coolant, wherein the coolant control device is a nozzle of the sprayer, and wherein adjusting the coolant control device comprises selectively positioning the nozzle to adjust the spray angle based on the measured temperature and the measured spray angle.  Ge discloses a coolant control device being a nozzle of a sprayer and adjusting the coolant control device comprises selectively positioning the nozzle to adjust the spray angle based on the measured temperature and the measured spray angle (paragraph [0014-0015, 0019, 0022, 0028; Ge’s claim 3-4).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Foster in view of Ge by having the .

11.	Claims 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gitman (CN 1,333,973) as applied to claims 1-3, 5-6, 8-12  above, and further in view of Ge et al. (CN 102851416 A1).
	Regarding to claim 4, Gitman fails to disclose adjusting the coolant control device comprises positioning the control valve such that the fluid flow rate is from a minimum fluid flow rate to a maximum fluid flow rate based on the measured temperature and the measured fluid flow rate, and wherein the minimum fluid flow rate is greater than 0.0 L/min.  However, Foster clearly teaches to adjust the coolant control device based on the measured temperature and the amount of water (page 2 lines 40-52).  Ge teaches adjusting the coolant control device comprises positioning the control valve such that the fluid flow rate is from a minimum fluid flow rate to a maximum fluid flow rate based on the measured temperature and the measured fluid flow rate, and wherein the minimum fluid flow rate is at 10 to 20% total amount (paragraph 0013, 0028, Ge’s claim 2, read on applicant’s limitation “the minimum fluid flow rate is greater than 0.0 L/min).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gitman in view of Ge by adjusting the coolant control device comprises positioning the control valve such that the fluid flow rate is from a minimum fluid flow rate to a maximum fluid flow rate based on the 
	Regarding to claim 7, Gitman fails to disclose or suggest the coolant characteristic is a spray angle of the coolant, wherein the coolant control device is a nozzle of the sprayer, and wherein adjusting the coolant control device comprises selectively positioning the nozzle to adjust the spray angle based on the measured temperature and the measured spray angle.  Ge discloses a coolant control device being a nozzle of a sprayer and adjusting the coolant control device comprises selectively positioning the nozzle to adjust the spray angle based on the measured temperature and the measured spray angle (paragraph [0014-0015, 0019, 0022, 0028; Ge’s claim 3-4).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gitman in view of Ge by having the coolant control device is a nozzle of the sprayer, and wherein adjusting the coolant control device comprises selectively positioning the nozzle to adjust the spray angle based on the measured temperature and the measured spray angle because it will help to control the temperature of the kiln or furnace.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713